Mr. Justice Tbxidor,
concurring.
I concur in the opinion written by Mr. Justice Wolf in the present case. But I wish to add another ground in support of the judgment.
The complaint herein contains two averments reading as follows:
"6. That the plaintiff has paid to the defendant, through Mr. Gerardo Méndez, all the interest instalments due up to and including the 30th of June, 1927, and he has offered and tendered payment through the same channel of the instalments of the principal maturing on the 30th of June, 1926, and the 30th of June, 1927, and that the said defendant has refused to accept payment of the said instalments, and has likewise refused to issue any receipt for the interest instal-ments paid, or to acknowledge that the same have been paid.
“7. That the plaintiff hereby again tenders payment to the defendant of the two instalments of the principal due under the mortgage and accordingly the plaintiff makes consignation and deposit of the, *515sum of $2,000 as tbe total amount of tbe said instalments and places tbis sum at tbe disposal of the said defendant.”
In deciding the motion for reconsideration, the lower court said:
“In tbe case at bar tbe plaintiff alleges to have paid tbe interest instalments due and, in addition, she has made consignation in this court, at tbe disposal of tbe mortgagee, of the sum of $2,000, the aggregate amount of the two instalments of tbe principal due. ’ ’
It is to be noted that the court attached a great deal of importance to the so-called “consignation” (consignación). In this the court erred.
In this case the existence of a consignation has not been properly alleged. A consignation, in order to he valid and effective, must comply with the following requirements: (a) A tender of payment and refusal without reason to accept it; (&) previous notice of the consignation; (c) delivery to the court of the thing due; (cl) notification of the deposit to the persons interested.
It is alleged that tender of payment of the instalments due has been made to the creditor but the said creditor has refused to accept the same; and that the plaintiff by the complaint “again tenders payment” to the defendant and “accordingly consigns and deposits . . . .” This conclusion of the plaintiff 's erroneous, and so is that reached by the court. The following necessary elements of a consignation, which have not been alleged, are lacking: That the creditor refuses, ivithout reason■, to accept the payment; that previous notice of the consignation has been given to said creditor, and that the latter has been notified of the deposit in court.
Sections 1144, 1145 and 1146 of the Civil Code of Porto Rico are perfectly clear. They set forth the requirements of the consignation and prescribe that the consignation shall have no effect unless strictly in accordance with the provisions governing payment. As regards our jurisprudence, the decision in García v. Fernández, 8 P.R.R. 102, is quite def*516inite. According to it, consignation is only effective when it conforms to the requirements of the Civil Code; namely, tender of payment, notice of an intention to make the consignation, actual deposit and notification thereof.
.If in the present case a consignation had been properly made, the action perhaps would not have been instituted, since- a consignation duly made releases the obligee in accordance with section 1148 of our Civil Code, the first paragraph of which reads as follows:
“After the consignation has been duly made the debtor may petition the court or judge to order the cancellation of the obligation.1
What occurred in this case is that it was sought to substitute a mere deposit in court for the consignation and this is not in accordance with the law.